DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanda et al. (English Translated Chinese Patent Publication No.: 104949366 A), hereinafter referred to as Kanda et al. ‘366.

Regarding claims 1 and 9, Kanda et al. ‘366 disclose a chiller system and method, comprising: a refrigeration circuit having a compressor  (1) and a condenser (3) {as shown in Fig. 1: Embodiment 1, Pages 3-4}; a motor (30) configured to drive the compressor {as shown in Fig. 1: Embodiment 1, Pages 3-4}; a temperature sensor (60) configured to provide a temperature of the motor {as shown in Fig. 1: Embodiment 1, Pages 3-4}; a conduit (6) fluidly coupling the motor and the condenser to facilitate refrigerant flow between the condenser and the motor to cool the motor, wherein the conduit comprises a motor cooling valve (7/8) configured to transition between a fully open configuration and a fully closed configuration to regulate an amount of the refrigerant flow between the condenser and the motor {as shown in Fig. 1: Embodiment 1, Pages 3-4}; a motor temperature control system (70) configured to adjust the motor cooling valve between the open configuration and the closed configuration to control the temperature of the motor based on a temperature set point, a first temperature threshold and a second temperature threshold that is lower than the first temperature threshold, wherein the motor temperature control system is configured to override and proportionally limit a close command provided to the motor cooling valve based on the temperature of the motor being within a temperature range above the second temperature threshold {as shown in Fig. 2: Embodiment 1, Pages 4-6}.  
Applicant is reminded that, under the principals of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP § 2112.02.

Regarding claims 2 and 10, Kanda et al. ‘366 disclose the chiller system and method of claims 1 and 9, wherein the motor temperature control system is configured to proportionally limit the close command based on an amount by which the temperature of the motor has exceeded the second temperature threshold {as shown in Fig. 2: Embodiment 1, Pages 4-6}.  

Regarding claims 3 and 12, Kanda et al. ‘366 disclose the chiller system and method of claims 1 and 9, wherein the motor temperature control system is configured to issue a no close command override to the motor cooling valve based on the temperature of the motor being above the first temperature threshold, wherein the no close command override disallows providing the close command to the motor cooling valve {as shown in Fig. 2: Embodiment 1, Pages 4-6}.  

Regarding claims 4 and 13, Kanda et al. ‘366 disclose the chiller system and method of claims 1 and 9, wherein the motor temperature control system is configured to issue a proportional open override command to the motor cooling valve based on the temperature of the motor being in a second temperature range between the first temperature threshold and a chiller shutdown temperature, wherein the proportional open override command instructs the motor cooling valve to open in proportion to an amount by which the temperature of the motor exceeds the first temperature threshold {as shown in Fig. 2: Embodiment 1, Pages 4-6}.

Regarding claim 5, Kanda et al. ‘366 disclose the chiller system of claim 1, wherein the motor comprises a rotor (32) positioned within a stator (31) including stator windings {as shown in Figs. 1 and 3: Embodiments 1-2, Pages 4-7}.  

Regarding claims 6 and 15, Kanda et al. ‘366 disclose the chiller system and method of claims 5 and 9, wherein the temperature sensor (61) is positioned proximate to the stator windings and configured to provide the temperature of the motor as a temperature of the stator windings {as shown in Fig. 3: Embodiment 2, Pages 6-7}.  

Regarding claim 11, Kanda et al. ‘366 disclose the method of claim 9, wherein controlling the opening and closing of the motor cooling valve comprises adjusting the motor cooling valve continuously between a fully open position and a fully closed position to regulate the amount of the refrigerant introduced into the motor between maximum refrigerant flow and minimum refrigerant flow through the motor cooling valve, respectively {as shown in Fig. 1: Embodiment 1, Pages 4-6}.

Regarding claim 14, Kanda et al. ‘366 disclose the method of claim 9, wherein the temperature (60) of the motor (30) is detected at a motor housing (1a) {as shown in Fig. 1: Embodiment 1, Pages 4}.

Regarding claim 17, Kanda et al. ‘366 disclose a motor temperature control system (70) for a motor (30)coupled to a compressor (1) of a chiller system, wherein the motor temperature control system is configured to couple to a motor cooling valve (7/8) to regulate an amount of refrigerant introduced into the motor from a condenser (3) of the chiller system according to a temperature control scheme, wherein the motor temperature control system comprises: memory circuitry storing the temperature control scheme{as shown in Figs. 1-2: Embodiment 1, Pages 3-6}; and processing circuitry configured to implement the temperature control scheme, wherein the temperature control scheme comprises: a monitored temperature of the motor (61) {as shown in Figs. 1-2: Embodiments 1-2, Pages 4-6}; a first temperature threshold; a second temperature threshold lower than the first temperature threshold {as shown in Fig. 2: Embodiment 1, Pages 4-6}; a motor cooling control process configured to manage opening and closing of the motor cooling valve based on a difference between the monitored temperature of the motor and a set point temperature {see Fig. 2: Embodiment 1, Pages 4-6}; and a proportionally limited close command override that proportionally limits a close command for the motor cooling valve based on the monitored temperature of the motor exceeding the second temperature threshold {see Fig. 2: Embodiment 1, Pages 4-6}. 
 
Regarding claim 18, Kanda et al. ‘366 disclose the motor temperature control system of claim 17, wherein the proportionally limited close command override proportionally limits the close command based on an 19XLR-NZ-18-0129-US-CON (JCCH0487-1) amount by which the monitored temperature of the motor exceeds the second temperature threshold {see Fig. 2: Embodiment 1, Pages 4-6}. 
 
Regarding claim 19, Kanda et al. ‘366 disclose the motor temperature control system of claim 17, wherein the temperature control scheme further comprises a no close command override that disallows providing the close command to the motor cooling valve based on the monitored temperature of the motor exceeding the first temperature threshold {see Fig. 2: Embodiment 1, Pages 4-6}.  

Regarding claim 20, Kanda et al. ‘366 disclose the motor temperature control system of claim 17, wherein the temperature control scheme further comprises a proportional open override that commands the motor cooling valve to open in proportion to an amount by which the monitored temperature of the motor exceeds the first temperature threshold {as shown in Fig. 2: Embodiment 1, Pages 4-6}.



Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. ‘366, in view of Scaringe et al. (U.S. Patent No.: 5,924,847), hereinafter referred to as Scaringe et al. ‘847.

Regarding claim 7, Kanda et al. ‘366 disclose the chiller system of claim 1, wherein the motor comprises a rotor (32) positioned within a stator (31), electromagnetic bearings configured to support the rotor within a housing (1a) {as shown in Fig. 1a: Embodiment 1, Page 4}.
However, Kanda et al. ‘366 fail to disclose the limitations of the chiller system, wherein a magnetic bearing controller configured to regulate operation of the electromagnetic bearings. 
Scaringe et al. ‘847 teach: the concept of a magnetic bearing controller (202) configured to regulate operation of the electromagnetic bearings (61a, 64) {as shown in Figs. 3d, 3g and 4: Col 3, 59-64 and Col 14, lines 59-67}. 
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kanda et al. ‘366 compressor by the compressor of Scaringe et al. ‘847 so as to include the use of a magnetic bearing controller configured to regulate operation of the electromagnetic bearings, in order to facilitate compressor speed significantly above that currently achievable in centrifugal refrigeration compressors {Scaringe et al. ‘847 -Col 8, lines 1-4}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Kanda et al. ‘366 in view of Scaringe et al. ‘847 to obtain the invention as specified in claim 7.

Regarding claim 8, the combination of Kanda et al. ‘366 and Scaringe et al. ‘847 disclose and teach the chiller system of claim 7, Kanda et al. ‘366 disclose wherein the temperature sensor (60) is configured to provide the temperature of the motor as a temperature of the housing {as shown in Fig. 1: Embodiment 1, Page 4}. 
 
Regarding claim 16, Kanda et al. ‘366 disclose the method of claim 9, EXCEPT for the limitation of comprising supporting a rotor of the motor with electromagnetic bearings, wherein the temperature of the motor is a temperature of the electromagnetic bearings. 
Scaringe et al. ‘847 teach: the concept of comprising supporting a rotor (40) of the motor with electromagnetic bearings (61a, 61a), wherein the temperature of the motor is a temperature of the electromagnetic bearings {see Figs. 3d and 3g: Col 1, lines 13-17, Col 3, lines 59-64, Col 12, lines 53-58, and Col 14, lines 59-67}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kanda et al. ‘366 compressor by the compressor of Scaringe et al. ‘847 so as to include the use of a rotor of the motor with electromagnetic bearings, in order to facilitate an improved direct drive centrifugal refrigeration compressor which uses magnetic bearing to support the rotor structure {Scaringe et al. ‘847 -Col 1, lines 12-16}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Kanda et al. ‘366 in view of Scaringe et al. ‘847 to obtain the invention as specified in claim 16.

Conclusion
3.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR Publication No. 20160056954 A to Yang et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
10/05/2022